Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The most relevant prior art references of record are the Murar et al ‘945 reference and the Czipri ‘359 reference. 
Regarding independent claim 1, Murar et al ‘945 discloses a camera-puddle lamp integrated apparatus comprising: a lens module 26b; an image sensor (para. # 102) spaced apart from the lens module with a first area therebetween (figure 5).  Czipri ‘359 discloses a light source 18  is movable between the first and second areas, the light source 18  is fixed to a first side of the sliding bar 47, a solenoid 34 comprises a moving part 39 connected to a second side of the sliding bar (figures 1-5), and the spring 35 is configured to move the sliding bar when the solenoid is switched to a non-operational state so as to move the light source to the second area (figures 1-5).
	However, independent claim 1 further claims among other things “………………………………… the camera-puddle lamp integrated apparatus is configured to operate as a puddle lamp when the light source moves to the first area, and the camera-puddle lamp integrated apparatus is configured to operate as a camera when the light source moves to the second area.” which is not taught alone or in combination by the prior art of record.
Claims 2-14 depend on independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M SEMBER whose telephone number is (571)272-2381. The examiner can normally be reached flexing generally from 7 a.m. to 5.00 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M SEMBER/               Primary Examiner, Art Unit 2875